   8:20-cv-00232-JFB-SMB Doc # 97 Filed: 03/05/21 Page 1 of 1 - Page ID # 588




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ARIS V. GARCIA,
                        Plaintiff,                                     8:20CV232
        vs.                                                    SHOW CAUSE ORDER
BIMBO BAKERIES USA, INC., and
INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 571,
                        Defendants.

       Defendant Bimbo Bakeries USA, Inc. contacted the Court and advised that Plaintiff had
failed to respond to its discovery requests. On March 1, 2021, the undersigned scheduled a
telephone conference to discuss the matter. (Filing No. 95.) The conference was scheduled to
occur on March 5, 2021. Plaintiff was directed to submit a position statement to the Court
regarding the discovery dispute by March 3, 2021. Plaintiff failed to submit a position statement
to the Court as ordered. Defendant likewise did not receive a position statement from Plaintiff.

       The telephone conference was held regarding the discovery dispute as scheduled on March
5, 2021. Plaintiff did not appear for the hearing. During the conference, Defendant’s counsel
represented that the discovery requests had been served upon Plaintiff, but Plaintiff had not
responded.

       Based on the discussion during the telephone conference,

       IT IS ORDERED that Plaintiff shall respond to the outstanding discovery requests by
March 19, 2021. If Plaintiff fails to do so, Defendant shall file a Notice with the Court. Plaintiff
is advised that failure to comply with this Show Cause Order will result in a recommendation
to Senior United States District Court Judge Joseph F. Bataillon that this action be dismissed.

       Dated this 5th day of March 5, 2021.


                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
